


110 HRES 151 IH: Recognizing and honoring York for his role

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 151
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Thompson of
			 Mississippi submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing and honoring York for his role
		  in the Lewis and Clark Expedition.
	
	
		Whereas in 1804, Captain Meriwether Lewis, Captain William
			 Clark, and a band of 32 men and 1 woman became the first Americans to explore
			 the lands acquired in the Louisiana Purchase;
		Whereas among the explorers was an African American who is
			 known only as William Clark’s slave, York;
		Whereas York played an integral role in the success of the
			 mission, including hunting, gathering wood, and participating in all the tasks
			 necessary to the success of the expedition;
		Whereas York’s contribution to the expedition led to Clark
			 naming “York’s 8 Islands” and “York’s Dry River” after him;
		Whereas York was the only member of the expedition who was
			 not awarded land or pay upon return;
		Whereas upon return, York was returned to the degradation
			 and captivity of slavery; and
		Whereas this year the Nation celebrates the bicentennial
			 of the Lewis and Clark Expedition: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors York for
			 his contributions to the Lewis and Clark Expedition;
			(2)recognizes York as
			 the first African American to explore the lands acquired in the Louisiana
			 Purchase; and
			(3)urges students of
			 American history to study the regrettably often overlooked role of York in the
			 Lewis and Clark Expedition.
			
